LILES, WOODIE A., Associate Judge.
Harry Prebish, attorney at law, entered an agreement with Celia Frank to defend her in connection with a second degree murder charge pending against her for the murder of her husband and to further represent her in the acquisition of certain real property. The agreed upon fee for the criminal case was $25,000, and the fee in the property acquisition was $25,000.
*617 Mrs. Frank died and Prebish filed suit against her estate for the balance due him. The trial court found for Prebish and the estate appeals. There is no question that the $25,000 fee for representation in the criminal case was agreed upon by the parties and earned by Appellee Prebish. The $25,000 fee for securing certain property for Mrs. Frank is another matter. It appears from the record that Prebish may have advised the deceased incorrectly as to the danger of losing certain property held with her husband by the entireties as a result of the murder of her husband. It further appears that even if the advice Prebish gave to Mrs. Frank was correct, he did nothing to assist her in securing the property in question.
This court therefore finds that the trial court was correct in upholding the fee for defense of the criminal action, but erred in upholding the fee for the property transaction. The judgment should be reduced by $25,000.
Affirmed in part and reversed in part.